IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00197-CR

JERMAIN DION NANCE, SR.,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 52nd District Court
                              Coryell County, Texas
                             Trial Court No. 19-25657


                           MEMORANDUM OPINION


       Appellant, Jermain Dion Nance Sr., was convicted of one count of indecency with

a child by contact. See TEX. PENAL CODE ANN. § 21.11. In his sole issue, Nance complains

that the trial court abused its discretion by admitting a videotaped recording of a forensic

interview of the child victim. We affirm.
                                                Background

        Nance was charged by indictment with one count of indecency with a child by

contact.    See id.     The State also filed a notice of enhancement that contained two

enhancement paragraphs, which alleged that Nance was previously convicted of: (1)

possession of a controlled substance; and (2) manufacture or delivery of a controlled

substance. At the conclusion of the guilt-innocence phase, the jury found Nance guilty

of the charged offense. Nance elected to have the trial court assess his punishment. The

trial court found both enhancement paragraphs to be true and sentenced Nance to a term

of forty years in prison. The trial court certified Nance’s right of appeal, and this appeal

followed.

                                Videotape of the Forensic Interview

        In his sole issue, Nance contends that the trial court erred by admitting a

videotaped recording of the forensic interview of the child victim. Specifically, Nance

argues that the video should not have been admitted into evidence because it contains

inadmissible hearsay, and because no hearsay exception applies. 1

STANDARD OF REVIEW




        1 In his brief, Nance makes a passing reference to Texas Rule of Evidence 404(b) without substantial
argument in support thereof. See TEX. R. EVID. 404(b). Nevertheless, we note that Nance did not object to
the videotaped interview of the child victim under Rule 404(b). Therefore, to the extent that Nance’s brief
can be construed as raising an issue under Rule 404(b), we conclude that this contention was not preserved.
See TEX. R. APP. P. 33.1(a); see also Yazdchi v. State, 428 S.W.3d 831, 844 (Tex. Crim. App. 2014) (“For a party
to preserve a complaint for appellate review, the complaining party must make a specific objection and
obtain a ruling on the objection.”).

Nance v. State                                                                                          Page 2
        We review a trial court’s admission or exclusion of evidence for an abuse of

discretion. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010). A trial court

abuses its discretion if it acts arbitrarily or unreasonably, without reference to any

guiding rules or principles. Montgomery v. State, 810 S.W.2d 372, 380 (Tex. Crim. App.

1990). When considering a trial court’s evidentiary decision, we will not reverse the trial

court’s ruling unless it falls outside the “zone of reasonable disagreement.” Id. at 391; see

Manning v. State, 114 S.W.3d 922, 926 (Tex. Crim. App. 2003).

FACTS

        At trial, the State called the forensic interviewer to testify. In her testimony, the

forensic interviewer described the best practices for conducting a forensic interview and

the child victim’s responses to questions asked during the interview, among other things.

The State offered the videotaped recording of the forensic interview with the child victim

for admission into evidence. Defense counsel objected on hearsay grounds. The trial

court sustained defense counsel’s objection.

        Thereafter, Defense counsel cross-examined the forensic interviewer about the

credibility and demeanor of the child victim during the interview, as well as several of

the child victim’s responses.      Defense counsel’s cross-examination of the forensic

interviewer corresponded with the theme of his opening statement: that the child

victim’s account of what happened was unreliable, false, and/or motivated by her desire

to stay with her aunt in Colorado.        At the conclusion of defense counsel’s cross-


Nance v. State                                                                         Page 3
examination of the forensic interviewer, the State reoffered the videotaped recording of

the forensic interview of the child victim for admission into evidence. Defense counsel

objected once again on hearsay grounds. The State countered that defense counsel had

taken parts of the interview out of context and that “the best way to know what the child

said is to hear what the child said, not the defense attorney’s take on what she said.”

After some additional questioning by the State and defense counsel, the trial court

admitted the video into evidence.

ANALYSIS

       On appeal, Nance contends that the trial court improperly admitted the

videotaped recording of the forensic interview because it contains highly prejudicial

hearsay testimony, and because no hearsay exception applies.

       Generally, hearsay statements are not admissible unless the statement falls within

a recognized exception to the hearsay rule. Pena v. State, 353 S.W.3d 797, 814 (Tex. Crim.

App. 2011). One such exception, Texas Rule of Evidence 107, known as the rule of

optional completeness, provides:

       If a party introduces part of an act, declaration, conversation, writing, or
       recorded statement, an adverse party may inquire into any other part on
       the same subject. An adverse party may also introduce any other act,
       declaration, conversation, writing, or recorded statement that is necessary
       to explain or allow the trier of fact to fully understand the part offered by
       the opponent. “Writing or recorded statement” includes a deposition.

TEX. R. EVID. 107.    This evidentiary rule is one of admissibility and permits the

introduction of otherwise inadmissible evidence when that evidence is necessary to fully
Nance v. State                                                                         Page 4
and fairly explain a matter “opened up” by the adverse party. Walters v. State, 247 S.W.3d

204, 218 (Tex. Crim. App. 2007). It is designed to reduce the possibility of the jury

receiving a false impression from hearing only a part of some act, conversation, or

writing. Id.

       Rule 107 does not permit the introduction of other similar, but inadmissible,

evidence unless it is necessary to explain properly admitted evidence. Id. Moreover, it is

not invoked by the mere reference to a document, statement, or act. Id. Additionally, to

be admitted under the rule, “the omitted portion of the statement must be ‘on the same

subject’ and must be ‘necessary to make it fully understood.’” Pena, 353 S.W.3d at 814

(quoting Sauceda v. State, 129 S.W.3d 116, 123 (Tex. Crim. App. 2004)).

       With regard to the admission of videotaped statements of complainants, Texas

courts have stated that:

       Generally, when a portion of a statement is inquired into the videotaped
       conversation the State is entitled to offer any other evidence that [i]s
       necessary to make the conversation fully understood. More precisely,
       under Rule 107, the State is entitled to admission of a complainant’s
       videotaped statement when (1) the defense attorney asks questions
       concerning some of the complainant’s statements on the videotape, (2) the
       defense attorney’s questions leave the possibility of the jury’s receiving a
       false impression from hearing only a part of the conversation, with
       statements taken out of context, and (3) the videotape is necessary for the
       conversation to be fully understood. [However, e]ven if the defense
       attorney’s questions pertain to the complainant’s statements on the
       videotape, Rule 107 does not permit the introduction of the videotape by
       the State when (1) the videotape is unnecessary to show the context of the
       statement, such as the absence of a statement by the complainant rather
       than the existence of any directly contradictory statement, and (2) the


Nance v. State                                                                        Page 5
       admission of the videotape would likely create confusion, such as through
       references to extraneous offense evidence.

Mick v. State, 256 S.W.3d 828, 831 (Tex. App.—Texarkana 2008, no pet.) (internal citations

omitted); see Tovar v. State, 221 S.W.3d 185, 191 (Tex. App.—Houston [1st Dist.] 2006, no

pet.); Credille v. State, 925 S.W.2d 112, 117 (Tex. App.—Houston [14th Dist.] 1996, pet.

ref’d); see also Petty v. State, No. 10-18-00243-CR, 2020 Tex. App. LEXIS 9364, at **2-4 (Tex.

App.—Waco Dec. 2, 2020, pet. ref’d) (mem. op., not designated for publication); Bailey v.

State, No. 11-09-00223-CR, 2011 Tex. App. LEXIS 5085, at **10-13 (Tex. App.—Eastland

June 30, 2011, no pet.) (mem. op., not designated for publication).

       In the instant case, defense counsel attacked the child victim’s credibility and

motivation for going to the forensic interview. Indeed, in his opening statement, defense

counsel claimed that the focus of the child victim’s forensic interview revolved around

her not wanting to return to her mom and that the forensic interviewer needed “extended

questioning to even get [the child victim] to say anything about [Nance].” Moreover,

when cross-examining the forensic interviewer, defense counsel inquired about the child

victim’s demeanor and selected statements made by the child victim during the forensic

interview. Defense counsel characterized the child victim’s pause when answering a

question about the difference between a truth and a lie as the child victim taking an

“enormously long” time and getting “stuck.” Defense counsel also asked the forensic

interviewer if the child victim responding that she did not know why she was at the

interview and that her aunt Glenda brought her there seemed indicative that another
Nance v. State                                                                          Page 6
person provided the child victim with the explanation for going to the interview. Further,

defense counsel asked if the “ultimate answer” as to why the child victim went to the

interview was the child victim’s concern about returning to live with her mom.

       From these questions, defense counsel insinuated that the child victim’s interview

responses indicated coaching and that the child victim’s desire to stay with her aunt

motivated her interview.    Defense counsel’s questioning also touched on the child

victim’s nonverbal communication and demeanor. Furthermore, the questions asked by

defense counsel created a potentially false impression that negatively impacted the child

victim’s credibility without the admission of the videotaped recording. See Bezerra v.

State, 485 S.W.3d 133, 143 (Tex. App.—Amarillo 2016, pet. ref’d) (holding that the trial

court did not abuse its discretion by admitting videotaped interviews of the complainants

because the testimony “opened up” the statements made by the complainants on the

videotaped interviews, and because the videotaped interviews would much more fully

and fairly explain the matters about which a witness testified); Mick, 256 S.W.3d at 832

(finding the trial court did not abuse its discretion by admitting videotaped interview of

a child victim for context and to prevent the jury from receiving a false impression where

appellant questioned the child victim’s statements on a recording to insinuate coaching

occurred and where the child victim’s testimony was inconsistent). Because defense

counsel challenged the child victim’s credibility and motivation for the forensic

interview, the State was entitled to offer any other evidence necessary to make the


Nance v. State                                                                      Page 7
interview “fully understood.” See Credille, 925 S.W.2d at 117 (holding that the trial court

did not abuse its discretion by admitting the videotape of the interview with the

complainant “because appellant [the defendant] inquired into the videotaped

conversation between Erickson [the investigator] and the complainant, the State was

entitled to offer any other evidence that was necessary to make the conversation fully

understood”).

       Based on the foregoing, we conclude that the trial court’s decision was within the

bounds of its discretion. See Martinez, 327 S.W.3d at 736; see also Bezerra, 485 S.W.3d at

143; Mick, 256 S.W.3d at 832; Credille, 925 S.W.2d at 117. As such, we overrule Nance’s

sole issue on appeal.

                                       Conclusion

       We affirm the trial court’s judgment.




                                         MATT JOHNSON
                                         Justice



Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Affirmed
Opinion delivered and filed August 17, 2022
Do not publish
[CRPM]




Nance v. State                                                                       Page 8
Nance v. State   Page 9